Exhibit 10.1

FOURTH AMENDMENT

Dated as of June 25, 2009

TO

CREDIT AGREEMENT

Dated as of February 16, 2005

among

CINCINNATI BELL INC.,

as the Borrower,

Certain Subsidiaries of the Borrower

from time to time party thereto,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent and an L/C Issuer,

PNC BANK, NATIONAL ASSOCIATION

as Swingline Lender and an L/C Issuer,

and

The Other Lenders party thereto

 

 

BANC OF AMERICA SECURITIES LLC

and

RBS SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

THE ROYAL BANK OF SCOTLAND plc,

as Syndication Agent

PNC BANK, NATIONAL ASSOCIATION

BARCLAYS BANK PLC and

DEUTSCHE BANK TRUST COMPANY, AMERICAS,

as Co-Documentation Agents



--------------------------------------------------------------------------------

FOURTH AMENDMENT

TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 25, 2009, is entered into by and among CINCINNATI BELL INC., an Ohio
corporation (the “Borrower”), the Guarantors, the Lenders signatories hereto,
BANK OF AMERICA, N.A., as Administrative Agent and an L/C Issuer, and PNC BANK,
NATIONAL ASSOCIATION, as Swingline Lender and an L/C Issuer.

RECITALS

A. The Borrower, the Guarantors, the Existing Revolving Lenders (defined below),
the Term Lenders (defined below), the Swingline Lender, the L/C Issuers and the
Administrative Agent are party to that certain Credit Agreement dated as of
February 16, 2005 (as amended, modified, restated or supplemented from time to
time prior to the Fourth Amendment Effective Date, the “Existing Credit
Agreement”).

B. The Borrower (a) intends, subject to the occurrence of the Fourth Amendment
Effective Date, to reduce the Aggregate Revolving Commitments to $210,000,000
and (b) has requested that, after giving effect to such reduction, the Existing
Credit Agreement be amended to, among other things, extend the Maturity Date of
the Revolving Commitments of each of the Continuing Revolving Lenders and the
New Revolving Lenders (each as defined below).

C. In connection with the foregoing, the Borrower has requested that,
immediately prior to giving effect to such amendments to the Existing Credit
Agreement, (i) the Exiting Revolving Lenders (as defined below) and certain of
the Continuing Revolving Lenders assign to the New Revolving Lenders and certain
of the Continuing Revolving Lenders, and that the New Revolving Lenders and such
Continuing Revolving Lenders, as assignees, assume from the Exiting Revolving
Lenders and such assignor Continuing Revolving Lenders, all or a portion, as the
case may be, of the interests (including with respect to participations in
outstanding Letters of Credit and Swingline Loans) then held by the Exiting
Revolving Lenders and such assignor Continuing Revolving Lenders, respectively,
in the Revolving Commitments, and (ii) the Required Lenders (determined after
giving effect to the transactions referred to in the foregoing clause (i)) agree
to amend the Existing Credit Agreement as provided herein.

D. The parties hereto agree to amend the Existing Credit Agreement as set forth
herein, and each Person that executes and delivers a signature page to this
Amendment will be deemed to have agreed, effective as of the Fourth Amendment
Effective Date, to all terms of this Amendment and the transactions contemplated
hereby.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION I. CERTAIN DEFINITIONS

1. Certain Definitions. The following terms used in this Amendment, including
its preamble and recitals, have the following meanings:

“Amended Credit Agreement” means the Existing Credit Agreement as amended hereby
in the form of Annex II attached hereto.



--------------------------------------------------------------------------------

“Continuing Revolving Lenders” means each of the Persons identified as a
“Continuing Revolving Lender” in Part I of Annex I attached hereto. Each
Continuing Revolving Lender is a Lender that has a Revolving Commitment under
the Existing Credit Agreement immediately prior to the Fourth Amendment
Effective Date and that will approve the extension of the Maturity Date of the
Revolving Commitments pursuant to Section IV hereof. From and after the Fourth
Amendment Effective Date (after giving effect to this Amendment and all
transactions effected hereunder in connection with the Amendment) each
Continuing Revolving Lender will have a Revolving Commitment under the Amended
Credit Agreement in the amount set forth opposite the name of such Person on
Part I of Schedule 2.01 attached as Annex III hereto.

“Existing Revolving Lenders” means each Lender that holds a Revolving Commitment
under the Existing Credit Agreement immediately prior to giving effect to this
Amendment.

“Exiting Revolving Lender” means each of the Persons identified as an “Exiting
Revolving Lender” in Part II of Annex I attached hereto. From and after the
Fourth Amendment Effective Date (after giving effect to this Amendment and all
transactions effected hereunder in connection with the Amendment), no Exiting
Revolving Lender will be a Revolving Lender or have a Revolving Commitment under
the Amended Credit Agreement.

“Fourth Amendment Effective Date” shall have the meaning assigned to such term
in introductory paragraph of Section V hereof.

“New Revolving Lenders” means each of the Persons identified as a New Revolving
Lender in Part III of Annex I attached hereto. Each New Revolving Lender will
become a Revolving Lender pursuant to Section III hereof, and will approve the
extension of the Maturity Date of the Revolving Commitments pursuant to Section
IV hereof. From and after the Fourth Amendment Effective Date (after giving
effect to this Amendment and all transactions effected hereunder in connection
with the Amendment) each New Revolving Lender shall have a Revolving Commitment
under the Amended Credit Agreement in the amount set forth opposite the name of
such Person on Part I of Schedule 2.01 attached as Annex III hereto.

“Term Lenders” means, collectively, the Lenders holding Tranche B Term Loans
under the Existing Credit Agreement.

2. Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Amended Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION II. REDUCTION OF AGGREGATE REVOLVING COMMITMENTS

Effective upon the occurrence of the Fourth Amendment Effective Date, the
Borrower hereby permanently reduces the Aggregate Revolving Commitments to an
aggregate principal amount of $210,000,000, such reduction to be applied to the
Revolving Commitment of each Existing Revolving Lender in accordance with its
Applicable Percentage immediately prior to such date. Notwithstanding the
provisions of Section 2.06 of the Existing Credit Agreement, the Required
Lenders (determined prior to giving effect to the transactions referred to in
Section III hereof) hereby waive the requirement under Section 2.06(a) of the
Existing Credit Agreement that the Borrower provide the Administrative Agent
with three Business Days’ prior notice of such reduction of the Aggregate
Revolving Commitments.

SECTION III. ASSIGNMENTS AND ASSUMPTIONS

(a) On and as of the Fourth Amendment Effective Date, immediately after giving
effect to the reduction of the Aggregate Revolving Commitments pursuant to
Section II above, all (in the case of each Exiting Revolving Lender) or a
portion (in the case of certain Continuing Revolving Lenders) of the interests
(including all outstanding Revolving Loans of the assignor Lenders at par and
without discount and including all interests with respect to participations in
outstanding Letters of Credit and Swingline Loans) then held in the Revolving
Commitments (after giving effect to the reduction of such Revolving Commitments
pursuant to Section I hereof) by the Exiting Revolving Lenders and such assignor
Continuing Revolving Lenders shall, in each case, automatically and without any
further action being required, be assigned and transferred to, and assumed by,
the New Revolving Lenders and certain other Continuing Revolving Lenders, with
the amount of such interests so assigned to and assumed by each New Revolving
Lender or each assignee Continuing Revolving Lender, as applicable, to be such
amount as is then necessary in order that, immediately after giving effect to
all such assignments and assumptions, the Revolving Commitments held by the New
Revolving Lenders and the Continuing Revolving Lenders will be as set forth on
Part I of Schedule 2.01 attached as Annex III hereto. From and after giving
effect to the assignments and assumptions pursuant to this Section III as of the
Fourth Amendment Effective Date (i) each of the New Revolving Lenders shall be a
party to and be bound by the provisions of the Existing Credit Agreement and, to
the extent of the interests assigned to it hereby, have the rights and
obligations of a Revolving Lender thereunder and under the other Loan Documents
and (ii) each Exiting Revolving Lender shall, to the extent of the interests
assigned hereby, relinquish its rights and be released from its obligations
under the Existing Credit Agreement relating to such assigned interests and
cease to be a party to the Existing Credit Agreement as a Revolving Lender;
provided, however, that each Exiting Revolving Lender shall continue to be
entitled to any benefits it was entitled to, and subject to any corresponding
obligations it was subject to, prior to such release pursuant to be Sections
3.01, 3.04, 3.05 and 11.04 of the Existing Credit Agreement with respect to
facts and circumstances occurring prior to the Fourth Amendment Effective Date.
In addition, any Exiting Revolving Lender that is also a Term Lender
acknowledges and agrees that the assignments effected pursuant to this Section
III do not include such Tranche B Term Loans or otherwise affect its rights and
obligations under the Existing Credit Agreement with respect to such Tranche B
Term Loans.

(b) Each Exiting Revolving Lender and New Revolving Lender, and each Continuing
Revolving Lender involved in the assignments and assumptions effected pursuant
to this Section III, acknowledges and agrees that such assignment and assumption
is subject to the Standard Terms and Conditions for Assignment and Assumption
set forth in form of Assignment and Assumption attached as Exhibit F to the
Existing Credit Agreement, which Standard Terms and Conditions are hereby
incorporated by reference into this Section III. Furthermore, each of the
parties hereto consents to the assignments and assumptions provided for in this
Section III and, notwithstanding anything to the contrary in Section 11.06 of
the Existing Credit Agreement or otherwise, to the manner which such assignments
are effected pursuant to this Amendment, and waives in all respects the
provisions of Section

 

3



--------------------------------------------------------------------------------

11.06 of the Amended Credit Agreement to the extent that such provisions would
otherwise be applicable to any assignment or assumption of Revolving Commitments
contemplated by this Amendment. For the avoidance of doubt, each of the parties
hereto agrees that on and as of the Fourth Amendment Effective Date, immediately
after giving effect to the provisions of Section III(a) above, any executed copy
of this Amendment shall be deemed, for all purposes of Section 11.06 of the
Amended Credit Agreement, to be (i) an “Assignment and Assumption” with respect
to each of the assignments provided for in Section III(a) above and (ii) to have
been accepted and recorded, together with other information and documentation
required in connection therewith, in the Register by the Administrative Agent in
full compliance with all relevant requirements of Section 11.06. No Exiting
Lender, New Revolving Lender or Continuing Revolving Lender shall be required to
pay any assignment or similar fees pursuant to Section 11.06(b)(iv) of the
Existing Credit Agreement in connection with the assignments and assumptions
effected pursuant to this Section III.

IV. AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on the Fourth Amendment Effective Date, after giving effect to the
provisions of Sections II and III above and the transactions contemplated
therein, (i) the Existing Credit Agreement is hereby amended in its entirety to
read in the form attached as Annex II to this Amendment, (ii) Schedule 2.01 of
the Existing Credit Agreement is hereby amended in its entirety in the form
attached as Annex III to this Amendment, (iii) each of Schedule 1.01(B),
Schedule 6.13 (a) and Schedule 6.13(b) of the Existing Credit Agreement is
hereby amended in its entirety to read in the form of, respectively, Schedule
1.01(B), Schedule 6.13(a) and Schedule 6.13(b) attached as Annex IV to this
Amendment, (iv) each of Schedule 1(a), Schedule 1(b), Schedule 2(c) and
Schedule 3(h) of the Shared Collateral Security Agreement is hereby amended in
its entirety to read in the form of, respectively, Schedule 1(a), Schedule 1(b),
Schedule 2(c) and Schedule 3(h) attached as Annex V to this Amendment and
(v) each of Schedule 1(a), Schedule 1(b), Schedule 2(c), Schedule 3(h) of the
Non-Shared Collateral Security Agreement is hereby amended in its entirety to
read in the form of, respectively, Schedule l(a), Schedule 1(b), Schedule 2(c)
and Schedule 3(h) attached as Annex VI to this Amendment.

V. CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof when each of the
following conditions precedent has been satisfied (the “Fourth Amendment
Effective Date”):

1. Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment which collectively shall have been duly
executed on behalf of the Borrower, each of the Guarantors, the Required Lenders
(after giving effect to the assignments and assumptions pursuant to Section III
hereof), each Continuing Revolving Lender, each New Revolving Lender and each
Exiting Revolving Lender.

2. Organization Documents. The Administrative Agent shall have received the
following:

(i) Resolutions. Copies of resolutions of the board of directors (or other
applicable governing body) of each Loan Party approving and adopting this
Amendment and the other transactions contemplated hereby and authorizing
execution and delivery of this Amendment, certified by a secretary or assistant
secretary of such Loan Party to be true and correct and in full force and effect
as of the Fourth Amendment Effective Date.

(ii) Secretary’s Certificate. A certificate of the secretary or assistant
secretary of each Loan Party dated as of the Fourth Amendment Effective Date
certifying that such Loan Party has not modified its articles of incorporation
or certificate of formation, as applicable, or bylaws or operating

 

4



--------------------------------------------------------------------------------

agreement, as applicable, since such documents were last delivered to the
Administrative Agent or, if such documents have not previously been delivered or
have been so modified, attaching copies of such documents.

(iii) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Loan Party certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of its
incorporation or organization, as applicable.

(iv) Incumbency. An incumbency certificate of each officer of a Loan Party
executing this Amendment or any of the documents referred to in this Section V
certified by a secretary or assistant secretary to be true and correct as of the
Fourth Amendment Effective Date.

3. Revolving Notes. The Administrative Agent shall have received a Revolving
Note in favor of each New Revolving Lender requesting a Revolving Note, which
shall have been duly executed on behalf of the Borrower and dated the Fourth
Amendment Effective Date.

4. Opinion of Counsel. The Administrative Agent shall have received (i) a legal
opinion of Cravath, Swaine & Moore LLP, special counsel for the Loan Parties and
(ii) one or more legal opinions of special Ohio counsel for each Loan Party
organized or formed in the State of Ohio, in each case dated as of the Fourth
Amendment Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent.

5. Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Fourth Amendment Effective Date, in form and substance satisfactory to
the Administrative Agent, stating that (i) the conditions specified in
Section 5.02(a), (b) and (d) of the Amended Credit Agreement have been
satisfied; provided that for the purposes of such certificate the reference to
the date of the Audited Financial Statements in Section 6.05(e) of the Amended
Credit Agreement shall be deemed to be replaced by a reference to December 31,
2008, (ii) all governmental, shareholder and third party consents and approvals,
if any, with respect to the Amendment and/or the Amended Credit Agreement and
the transactions contemplated thereby have been obtained, and (iii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Loan Party or any transaction contemplated by the Amendment and/or Amended
Credit Agreement, if such action, suit, investigation or proceeding could
reasonably be expected to have a Material Adverse Effect.

6. No Default. No Default or Event of Default shall exist, or would result from,
the proposed Credit Extensions on the Fourth Amendment Effective Date or from
the application of the proceeds thereof.

7. Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI of
the Amended Credit Agreement or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
Fourth Amendment Effective Date; provided that the reference to the date of the
Audited Financial Statements in Section 6.05(e) of the Amended Credit Agreement
shall be deemed to be replaced by a reference to December 31, 2008.

8. Upfront Fee. The Administrative Agent shall have received, for the account of
each New Revolving Lender and each Continuing Revolving Lender, an upfront fee
an amount mutually acceptable to such Person, the Administrative Agent and the
Borrower.

 

5



--------------------------------------------------------------------------------

9. Other Fees and Out of Pocket Costs. The Borrower shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the
Administrative Agent or Banc of America Securities LLC (including the reasonable
fees and expenses of the Administrative Agent’s legal counsel), and all other
fees and other amounts payable to the Administrative Agent or Banc of America
Securities LLC, in each case in connection with the arrangement, negotiation,
preparation, execution and delivery of this Amendment and/or the Amended Credit
Agreement.

VI. RECONCILIATION PAYMENTS AMONG NEW AND CONTINUING REVOLVING LENDERS ON FOURTH
AMENDMENT EFFECTIVE DATE; SATISFACTION OF OBLIGATIONS OWING TO EXITING REVOLVING
LENDERS.

Immediately after giving effect to the transactions described in Sections II,
III, and IV hereof, and concurrently with the closing and effectiveness of this
Amendment pursuant to Section V above:

(a) (i) The Borrower shall pay to the Administrative Agent, for the account of
the Existing Revolving Lenders (including each Exiting Revolving Lender),
(A) all interest that has accrued on the outstanding Revolving Loans to but
excluding the Fourth Amendment Effective Date and (B) all commitment fees and
Letter of Credit Fees that have accrued to but excluding the Fourth Amendment
Effective Date with respect to the Revolving Commitments of the Existing Lenders
as in effect immediately prior to giving effect to the transactions effected
pursuant to Sections II and III of this Amendment, and (ii) the Administrative
Agent shall distribute such interest and fees to the Existing Revolving Lenders
in accordance with their Applicable Percentages as in effect immediately prior
to giving effect to the transactions effected pursuant to Sections II and III of
this Amendment.

(b) Each of (i) (A) the New Revolving Lenders and (B) the Continuing Revolving
Lenders whose Applicable Percentage of the Aggregate Revolving Commitments is
increasing as a result of the transactions effected pursuant to Sections II and
III of this Amendment, shall make available to the Administrative Agent and
(ii) the Continuing Revolving Lenders whose Applicable Percentage of the
Aggregate Revolving Commitments is decreasing as a result of the transactions
effected pursuant to Sections II and III of this Amendment shall receive from
the Administrative Agent, in each case such amounts as shall be necessary to
cause each of the Continuing Revolving Lenders and New Revolving Lenders to be
holding its pro rata share of outstanding Revolving Loans as of the Fourth
Amendment Effective Date based on the respective the Applicable Percentage of
each such Continuing Revolving Lenders and New Revolving Lenders, as applicable,
set forth on Schedule 2.01 to the Amended Credit Agreement after giving effect
to (A) the reduction of the Aggregate Revolving Commitments effected pursuant to
Section II hereof and (B) the assignments and assumptions effected pursuant to
Section III hereof; and

(c) Each of the Exiting Revolving Lenders shall receive from the Administrative
Agent payment of all Revolving Loans and related obligations owing to such
Exiting Revolving Lender under the Existing Credit Agreement (including interest
and commitment fees and Letter of Credit Fees that have accrued for the benefit
of such Exiting Revolving Lender to but excluding the Fourth Amendment Effective
Date, which amounts shall be paid to such Exiting Revolving Lender pursuant to
subsection (a) above) in respect of the Revolving Loans and Revolving
Commitments of such Exiting Revolving Lender. For the avoidance of doubt, after
giving effect to this Amendment and all transactions contemplated hereunder, no
Exiting Revolving Lender shall be a Revolving Lender under the Amended Credit
Agreement or have any Revolving Commitment thereunder.

 

6



--------------------------------------------------------------------------------

VII. MISCELLANEOUS

1. Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders and the Administrative Agent as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited
(x) by general principles of equity and conflicts of laws (whether enforcement
is sought by proceedings in equity or at law) or (y) by Debtor Relief Laws.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment (except for those which have been obtained on or prior
to the Fourth Amendment Effective Date).

(d) The execution and delivery of this Amendment does not diminish or reduce its
obligations under the Loan Documents (including, without limitation, in the case
of each Guarantor, such Guarantor’s guaranty pursuant to Article IV of the
Existing Credit Agreement) in any manner.

(e) The representations and warranties of the Loan Parties set forth in Article
VI of the Existing Credit Agreement are true and correct in all material
respects as of the Fourth Amendment Effective Date; provided that the reference
to the date of the Audited Financial Statements in Section 6.05(e) of the
Amended Credit Agreement shall be deemed to be replaced by a reference to
December 31, 2008.

(f) Subsequent to the execution and delivery of this Amendment and after giving
effect hereto, no unwaived event has occurred and is continuing on the date
hereof which constitutes a Default or an Event of Default.

2. Liens. Each Loan Party affirms the liens and security interests created and
granted by it in the Loan Documents (including, but not limited to, the Shared
Collateral Security Agreement and the Non-Shared Collateral Security Agreement)
and agrees that neither this Amendment nor any of the transactions effected
pursuant hereto shall in any manner adversely affect or impair such liens and
security interests or the grants thereof.

3. Effect of Amendment. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Loan Documents
shall remain unchanged and in full force and effect. On and after the Fourth
Amendment Effective, any reference in the Loan Documents or any and all other
documents thereafter executed and delivered pursuant to the terms of the Loan
Documents to the “Credit Agreement” shall be deemed to refer to the Amended
Credit Agreement.

4. Construction. This Amendment is a Loan Document executed pursuant to the
Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Amended Credit Agreement.

 

7



--------------------------------------------------------------------------------

5. Reaffirmation of Loan Party Obligations. Each Loan Party hereby ratifies the
Amended Credit Agreement and acknowledges and reaffirms (a) that it is bound by
all terms of the Amended Credit Agreement and (b) that it is responsible for the
observance and full performance of the Obligations. Without limiting the
generality of the proceeding sentence, (i) each of the Guarantors confirms that
it jointly and severally guarantees the prompt payment when due of all
Obligations (including, without limitation, all Obligations relating to the
Revolving Commitments and Revolving Loans of the New Revolving Lenders and any
Continuing Revolving Lenders that have increased their Revolving Commitments in
connection with this Amendment) in accordance with, and pursuant to the terms
of, Article IV of the Amended Credit Agreement and (ii) each of the Loan Parties
agrees that all references in the Collateral Documents to the term “Secured
Obligations” shall be deemed to include all of the obligations of the Loan
Parties to the Lenders and the Administrative Agent, whenever arising, under the
Amended Credit Agreement, the Revolving Notes, the Tranche B Term Notes, the
Collateral Documents or any of the other Loan Documents (including, but not
limited to, any interest, expenses and cost and charges that accrue after the
commencement by or against any Loan Party or any Affiliate thereof or any
proceedings under any Debtor Relief Laws naming such Person as the debtor in
such proceeding).

6. Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

7. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

8. Binding Effect. This Amendment, the Amended Credit Agreement and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof. These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. Except as expressly modified and amended in this
Amendment, all the terms, provisions and conditions of the Loan Documents shall
remain unchanged and shall continue in full force and effect.

9. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:    

CINCINNATI BELL INC.,

an Ohio corporation

    By:   /s/    KIMBERLY H. SHEEHY           Name:   Kimberly H. Sheehy    
Title:   Vice President and Treasurer

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    

CINCINNATI BELL TELECOMMUNICATION

SERVICES LLC, an Ohio limited liability company

 

CINCINNATI BELL ENTERTAINMENT INC. (formerly

known as Zoomtown.com Inc.), an Ohio corporation

 

CINCINNATI BELL COMPLETE PROTECTION INC.,

an Ohio corporation

 

CINCINNATI BELL WIRELESS COMPANY,

an Ohio corporation

 

CINCINNATI BELL WIRELESS, LLC,

an Ohio limited liability company

 

CINCINNATI BELL TECHNOLOGY SOLUTIONS INC.,

a Delaware corporation

 

BRCOM INC.,

a Delaware corporation

 

MVNO HOLDINGS LLC,

a Delaware corporation

 

CINCINNATI BELL ANY DISTANCE INC.,

a Delaware corporation

 

IXC INTERNET SERVICES, INC.,

a Delaware corporation

 

GRAMTEL INC.,

a Virginia corporation

 

CBTS SOFTWARE LLC,

a Delaware limited liability company

 

CINCINNATI BELL SHARED SERVICES LLC,

an Ohio limited liability company

    By:   /S/    KIMBERLY H. SHEEHY           Name:   Kimberly H. Sheehy    
Title:   Vice President and Treasurer

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N. A.,

as Administrative Agent

    By:   /s/    ANTONLKLA (TONL) THOMAS           Name:   Antonlkla (Tonl)
Thomas     Title:   Officer

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Bank of America, N.A.     By:   /s/    TODD SHIPLEY           Name:
  Todd Shipley     Title:   Senior Vice President

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     THE ROYAL BANK OF SCOTLAND plc     By:   /s/    EDDIE DEC          
Name:   Eddie Dec     Title:   Senior Vice President

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     PNC Bank, National Association     By:   /s/    C. JOSEPH
RICHARDSON           Name:   C. Joseph Richardson     Title:   Senior Vice
President

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Deutsche Bank Trust Company, Americas     By:   /s/    ANCA
TRIFAN           Name:   Anca Trifan     Title:   Director     By:  
/s/    YVONNE TILDEN           Name:   Yvonne Tilden     Title:   Director

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     CoBank, ACB     By:   /s/    LOIS TIMKOVICH         Name:   Lois
Timkovich     Title:   Assistant Corporate Secretary

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Export Development Canada     By:   /s/    MARGARET MICHALSKI      
  Name:   Margaret Michalski     Title:   Senior Associate     By:  
/s/    BRIAN CRAIG         Name:   Brian Craig     Title:   Senior Financing
Manager

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION     By:   /s/    JOCELYN BOLL
    Name:   Jocelyn Boll     Title:   Officer

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Barclays Bank PLC     By:   /s/    RITAM BHALLA           Name:  
Ritam Bhalla     Title:   Vice President

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     MORGAN STANLEY BANK, N.A.,     By:   /s/    MELISSA JAMES        
Name:   Melissa James     Title:   Authorized Signatory

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     FIFTH THIRD BANK     By:   /s/    MEGAN S. HEISEL         Name:  
Megan S. Heisel     Title:   Vice President

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     THE BANK OF KENTUCKY, INC.     By:   /s/    ANDREW C. COLLINS      
  Name:   Andrew C. Collins     Title:   Senior Vice President

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as an Exiting Revolving Lender

By:   /s/    WILLIAM M. FEATHERS     Name:   William M. Feathers Title:   Vice
President

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO Capital Markets Financing, Inc.,

as an Exiting Revolving Lender

By:   /s/    SCOTT W. MORRIS     Name:   Scott W. Morris Title:   Vice President

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KeyBank National Association,

as an Exiting Revolving Lender

By:   /s/    JEFF KALINOWSKI     Name:   Jeff Kalinowski Title:   Senior Vice
President

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Credit Suisse, Cayman Islands Branch,

as an Exiting Revolving Lender

By:   /s/    RIANKA MOHAN     Name:   Rianka Mohan Title:   Vice President By:  
/s/    CHRISTOPHER REO DAY     Name:   Christopher Reo Day Title:   Associate

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as an Exiting Revolving Lender

By:   /s/    Elaine Khalil       Name:   Elaine Khalil Title:   Managing
Director

 

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as an Exiting Revolving Lender

By:   /s/    RUSS LYONS       Name:   Russ Lyons Title:   Director

 

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE FOOTHILL GROUP, INC.,

as an Exiting Revolving Lender

By:   /s/    SCOTT P. QUIGLEY       Name:   Scott P. Quigley Title:   Vice
President

This terminates our commitment.

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING CAPITAL LLC

as an Exiting Revolving Lender

By:   /s/    WILLIAM C. JAMES       Name:   William C. James Title:   Managing
Director

 

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as an Exiting Revolving Lender

By:   /s/    ANDREW CADITZ       Name:   Andrew Caditz Title:   Vice President

 

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXITING REVOLVING LENDER:     FIRSTRUST BANK     By:   /s/    BRYAN T.
DENNEY           Name:   Bryan T. Denney     Title:   Senior Vice President

 

 

 

 

 

CINCINNATI BELL INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT